Disclosure of Grand Jury Material to the Intelligence
                              Community
G rand Jury m aterial subject to the requirem ents o f Rule 6(e) o f the Federal Rules o f C rim inal Proce­
    dure may be disclosed to agencies in the Intelligence Com m unity pursuant to Rule 6(e) insofar
    as necessary to assist governm ent attorneys in perform ing their duties to enforce federal crim inal
    law, but m ay not, under Rule 6(e), be used by the recipient agencies for other purposes, including
    intelligence purposes.

In circum stances w here there is a com pelling necessity for grand ju ry m aterial to be m ade available
    to the President in furtherance o f his constitutional responsibilities over foreign affairs and national
    defense, and w here the President has authorized the provision o f such m aterial to the Intelligence
    Com m unity, we believe that a court should and would authorize such disclosure outside the provi­
    sions of Rule 6(e), on the basis o f A rticle II o f the Constitution and separation o f pow ers principles.
    Indeed, in such com pelling circum stances, a constitutionally necessitated disclosure could properly
    be m ade by attorneys for the G overnm ent even w ithout prior court approval.

                                                                                                August 14, 1997

                         M e m o r a n d u m O p in io n f o r t h e A c t in g C o u n s e l
                            O f f ic e o f I n t e l l ig e n c e P o l ic y a n d R e v ie w


   This responds to your request for our opinion concerning the permissibility of
prosecutors in the Department of Justice disclosing grand jury information to agen­
cies in the Intelligence Community ( “ IC” ) for certain official purposes.1 In subse­
quent communications with your office, we have identified a number of more
specific questions raised by your inquiry.
   The permissibility of such disclosures will generally depend upon a number
of factual considerations, particularly the specific nature of the information in
question and the specific purposes for which Department attorneys would disclose
it to IC officials. In addition, some materials considered by a grand jury (e.g.,
subpoenaed bank records) may not be subject to secrecy restrictions at ail because
they do not constitute “ matters occurring before the grand jury” within the
meaning of Rule 6(e) of the Federal Rules of Criminal Procedure. See Fed. R.
Crim. P. 6(e)(2). With respect to material that is subject to Rule 6(e), we conclude
that the Rule clearly does not authorize disclosure for intelligence purposes and
that material that is disclosed to the IC for purposes of assisting the enforcement
of federal criminal law may not, under the express terms of the Rule, be used
for any other purpose.2
   In response to a specific question, we nevertheless conclude that in a situation
contemplated by neither Rule 6(e) nor the prevailing case law — i.e., where there

   l The lerm “ intelligence community” includes, inter alia, the Central Intelligence Agency ( “ C IA ” ), the National
Secunty Agency, ihe Defense Intelligence Agency ( “ D1A” ), and the intelligence elements of the Armed Services,
the Federal Bureau of Investigation (“ FBI” ), and the Department of the Treasury See 50 U S C §401a(4) (1994)
   2 For reasons o f brevity, matters occurring before a grand jury are sometimes referred to herein as “ 6(e) material”
or “ grand jury information ”


                                                          159
                            Opinions o f the Office o f Legal Counsel in Volume 21


is a compelling necessity for 6(e) material to be made available to the President
in furtherance of his constitutional responsibilities over foreign affairs and national
defense and where the President has authorized the provision of such material
to the IC — we believe a court should and would authorize such disclosure outside
the provisions of Rule 6(e), on the basis of Article II of the Constitution and
separation of powers principles. Cf. Disclosure o f Grand Jury M atters to the Presi­
dent and Other Officials, 17 Op. O.L.C. 59, 65-69 (1993) (“ 1993 Opinion” ).
Indeed, in such compelling circumstances, a constitutionally necessitated disclo­
sure could properly be made by attorneys for the Government even without prior
court approval.
   In any event, this constitutional authority should not be exercised as a matter
of course, but rather only in extraordinary circumstances and with great care. For
this reason, we recommend the adoption of procedures to ensure that the proper
officials (e.g., the Attorney General or the Deputy Attorney General) are consulted
before any constitutionally based disclosure is made.
   Before turning to the specific questions presented, we address a number of
preliminary matters that are important to the practical resolution of these questions.

                                I. GENERAL CONSIDERATIONS

A. Rule 6(e) Restrictions and Exceptions

   Rule 6(e) of the Federal Rules o f Criminal Procedure establishes a “ General
Rule of Secrecy” providing that certain persons, including attorneys for the
Government, “ shall not disclose matters occurring before the grand jury, except
as otherwise provided for in these rules.” Fed. R. Crim. P. 6(e)(2); see United
States v. John Doe, Inc. I, 481 U.S. 102, 107 (1987). Under this rule, no attorney
for the Department of Justice may disclose “ matters occurring before the grand
jury” to any other person unless one of the rule’s enumerated exceptions applies.
The exceptions to the general rule of secrecy are set forth under subparagraph
(3) of Rule 6(e). Two of those exceptions are relevant here and may be summa­
rized as follows:
   (1) Disclosure to such government personnel as are deemed necessary to assist
an attorney for the government in the performance of his duty to enforce federal
criminal law, see Fed. R. Crim. P. 6(e)(3)(A)(ii); and
   (2) Disclosure directed by a court preliminarily to or in connection with a
judicial proceeding, see Fed. R. Crim. P. 6(e)(3)(C)(i).
   Unless a disclosure of 6(e) material to IC personnel can be authorized under
one of those two provisions, it cannot be authorized within the framework of
Rule 6(e).3
  3This opinion assumes that the information that is the subject o f your inquiry would actually constitute “ matters
occurring before a grand ju ry ” and is therefore subject to the restrictions of Rule 6(e) We note, however, that
a num ber o f significant opinions have interpreted that term somewhat restnctively, particularly with respect to docu­


                                                         160
                     Disclosure o f Grand Jury Material to the Intelligence Community


B. Restrictions on Intelligence Community Law Enforcement Activities

  The most likely basis for authorized disclosure of grand jury information to
IC officials would be to provide assistance to prosecutors in their enforcement
of federal criminal law pursuant to Rule 6(e)(3)(A)(ii). In such circumstances,
the IC would be receiving the information on the basis of some connection to
federal law enforcement activity. Although a survey of all IC agencies in this
regard is not within the scope of this assessment, we note that the CIA, for
example, is subject to specific statutory restrictions against law enforcement
activity. That raises the preliminary question whether the CIA or its agents would
be eligible to receive grand jury material under any construction o f Rule
6(e)(3)(A)(ii).
   In establishing the scope of the CIA’s authority, the National Security Act
( “ NSA” ) specifies that “ the Agency shall have no police, subpoena, or law
enforcement powers or internal security functions.” 50 U.S.C. §403-3(d)(l)
(1994). The same law provides, on the other hand, that the Director of Central
Intelligence (“ DCI” ) “ shall be responsible for providing national intelligence”
for the President and other executive branch department and agency heads,
including the Attorney General. Id. § 403-3(a)(l).4
  Your inquiry did not ask us to examine the various statutory restrictions on
the domestic or law enforcement activities of the CIA and other IC agencies and
we have refrained from doing so in this memorandum. We do not believe, how­
ever, that the restrictions imposed on the CIA under 50 U.S.C. §403-3(d)(l) are
necessarily inconsistent with providing the kind of informational assistance to fed­
eral prosecutors authorized under Rule 6(e)(3)(A)(ii). Such assistance may be pro­
vided without exercising the kind of police, subpoena, law enforcement, or internal
security powers or functions which are foreclosed to the CIA under the statutory
restrictions. In providing such authorized assistance, however, CIA officials would
remain subject to those statutory restrictions and would be required to limit them­
selves to activities (such as providing informational support) that do not in them­
selves constitute the exercise of law enforcement powers.

C. The D C I’s Right o f Access under the National Security Act

  One provision of the NSA could arguably be construed not only to authorize,
but even to require, Department of Justice attorneys to make certain national secu­

mentary material obtained by the grand jury See, e g ., United Stales v. Interstate Dress Carriers, Irtc , 280 F 2 d
52, 54 (2d Cir 1960) (restricting Rule 6(e)’s secrecy requirement to material sought in order “ to leam what took
place before the grand ju ry ,” as distinguished from material sought “ for its intrinsic value in the furtherance of
a lawful investigation” )
   4 The relationship between the intelligence-shanng requirements o f the NSA and the secrecy restrictions of Rule
6(e) are discussed immediately below in Part I.C.


                                                       161
                    Opinions o f the Office o f Legal Counsel in Volume 21


rity-related grand jury information available to the Director of Central Intelligence.
Section 104(a) of the NSA provides as follows:

          To the extent recommended by the National Security Council and
       approved by the President, the Director of Central Intelligence shall
       have access to all intelligence related to the national security which
       is collected by any department, agency, or other entity of the United
       States.

50 U.S.C. §403-4(a) (1994). Whether this provision may actually require disclo­
sure of some 6(e) material to the DCI depends on several distinct considerations:
(1) to what extent have the NSC and the President mandated the DCI access rights
authorized by the statute; (2) may grand jury information covered by Rule 6(e)
constitute “ intelligence . . . collected by any department” within the meaning
of the statute; and (3) if the NSA’s access requirements can be construed to extend
to grand jury information, do those requirements supersede the restrictions of Rule
6(e)?
   1. Implementation o f Statutory Authorization. The general authorization of sec­
tion 104(a) is implemented by Executive Order No. 12333. Exec. Order No.
12333, 3 C.F.R. 200 (1982). Section 1.6(a) of the Executive Order provides:

       The heads of all Executive Branch departments and agencies shall,
       in accordance with law and relevant procedures approved by the
       A ttorney General under this Order, give the Director of Central
       Intelligence access to all information relevant to the national intel­
       ligence needs of the United States, and shall give due consideration
       to the requests from the Director of Central Intelligence for appro­
       priate support for Intelligence Community activities.

Id. at 204 (emphasis added).
  The underscored language raises the question whether the Attorney General
must issue specific procedures governing DCI access as a condition precedent
to the agencies’ obligation to provide access taking effect (it is our understanding
that no formal procedures have been issued by the Attorney General under this
provision). We do not interpret the Executive Order in that way. Rather, we
believe that the Executive Order itse lf imposes a requirement for departments to
provide access to the covered category of intelligence insofar as the DCI requests
such access. The Executive Order additionally requires that the provision of such
access must comply with any applicable procedural requirements that the Attorney


                                            162
                     Disclosure o f Grand Jury Material to the Intelligence Community


General has approved to govern particular categories of information covered by
the Executive Order.5
   Accordingly, we conclude that Executive Order No. 12333 implements section
 104(a) of the NSA in a manner that requires the Justice Department, subject to
such procedures as may be approved by the Attorney General, to provide the
DCI with requested access to “ intelligence related to the national security.”
   2.    "Intelligence” Subject to Access Requirement. Section 104(a)’s access
requirement extends only to “ intelligence related to the national security.” That
phrase is a term of art, requiring consideration of several related NSA definitions
in order to determine whether, and to what extent, it applies to national security-
related information arising before a grand jury.
   Under the NSA, the term “ intelligence” includes “ foreign intelligence and
counter-intelligence.” 50 U.S.C. §401 a( 1) (1994). The term “ foreign intel­
ligence” means “ information relating to the capabilities, intentions, or activities
of foreign governments or elements thereof, foreign organizations, or foreign per­
sons.” Id. §401a(2).6 Finally, “ intelligence related to the national security” is
jointly defined with the term “ national intelligence” as follows:

             (5)   The terms “ national intelligence” and “ intelligence related
          to the national security” —

                       (A) each refer to intelligence which pertains to the
                    interests o f more than one department or agency of the
                    Government; and
                       (B) do not refer to counterintelligence or law enforcement
                    activities conducted by the Federal Bureau of Investigation
                    except to the extent provided for in procedures agreed to
                    by the Director of Central Intelligence and the Attorney
                    General, or otherwise as expressly provided for in this title.

Id. § 401 a(5).
  These definitions are broad in scope. “ Foreign intelligence,” for example,
extends to “ information relating to the . . . activities of . . . foreign persons.”
Id. §401a(2). Moreover, apart from the exclusion of information revealing certain
counterintelligence or law enforcement activities “ conducted by” the FBI, id.

   s We should note, however, that to the extent that the information to which the DCI seeks access under scction
 104(a) concerns Untied Suites persons, compliance with procedures approved by the Attorney General is a condition
precedent to access under the terms o f scction 2.3 o f Executive O rder No 12333 See 3 C F R at 2 1 1. Thai scction
specifies that Intelligence Community agencies are authorized to collcct or retain information concerning United
States persons “ only in accordance with procedures established by the head of the agency concerned and approved
by the Attorney General, consistent with the authorities provided by Part I of this Order.” Id Wc understand that
such procedures have been approved by the Attorney General
   6 “ Counterintelligence” means “ information gathered and activities conductcd to protect against espionage, other
intelligence activities, sabotage, or assassinations conducted by or on behalf of foreign governments or elements
thereof, foreign organizations, or foreign persons, or international terrorist activities ” 50 U.S C §401a(3)


                                                       163
                           Opinions o f the Office o f Legal Counsel in Volume 21


§401a(5)(B),7 the definitions contain no apparent indications that information
coming to the Department of Justice through its involvement in grand jury pro­
ceedings is per se excluded from their scope.
   Accordingly, we believe that grand jury information that (1) relates to the activi­
ties of foreign governments, foreign organizations, or foreign persons; (2) pertains
to the interests of more than one federal department or agency; and (3) is
“ required for the formulation and/or implementation of national security policy,” 8
constitutes “ intelligence related to the national security” within the meaning of
section 104(a) of the NSA. Consequently, the DCI is authorized to gain access
to grand jury information meeting that description when it is obtained by Depart­
ment of Justice attorneys, unless such access is barred or restricted by the provi­
sions of Rule 6(e).
   3. Conflict between NSA and Rule 6(e). Even where 6(e) materials encompass
national security intelligence subject to the D CI’s access rights under section
104(a) of the NSA, Rule 6(e) contains no provision or exception for disclosing
the information to the DCI on that basis. Moreover, Rule 6(e)’s provisions for
disclosure of grand jury material for purposes of assisting attorneys for the
Government, or pursuant to court approval in connection with “judicial pro­
ceedings,” would not normally be available for purposes of DCI access. See Part
I.A, supra at 160. Consequently, it is necessary to consider whether the DCI
access requirements of the NSA should be construed to supersede or override
the restrictions of Rule 6(e).
  We find no case authority addressing this precise issue. In Illinois v. Abbott
& A ssociates, Inc., 460 U.S. 557 (1983), however, the Supreme Court addressed
the comparable issue of whether a statute requiring the Attorney General to dis­
close information to state attorneys general in connection with certain joint anti­
trust enforcement matters may override the restrictions of Rule 6(e) when informa­
tion covered by the disclosure statute encompasses grand jury material otherwise
restricted by Rule 6(e). Emphasizing that the disclosure statute in question (section
4F(b) of the Clayton Act, 15 U.S.C. § 15f(b) (1994)) contained the limiting phrase
“ to the extent permitted by law,” the Court held that it did not authorize disclo­
sures o f grand jury information outside the procedures of Rule 6(e). More gen­
erally, the Court indicated that a statute should not be construed to override the

   7This exclusion from the N SA ’s definition o f “ national intelligence” was described as follows in the Senate
Committee Report pertaining to that provision.
     In view o f the prohibitions contained in section 103(d) o f the Act (as added by the bill) as well as in
     existing law, that the CIA should have no law enforcement or internal security functions, the Committee
     believes it desirable to exclude information concerning certain o f the counter-intelligence and law enforce­
     ment activities o f the FBI from the definition of “ national intelligence” This exclusion is intended to
     rem ove information concerning FBI operational activities from the purview of “ national intelligence”
     except where the Director o f Central Intelligence and the A ttorney General agree that such information
     can and should be shared
S. Rep No. 102-324, at 26 (1991)
   85 ^ S Rep. No 102-324, at 25, 33.


                                                       164
                      Disclosure o f Grand Jury Material to the Intelligence Community


grand jury secrecy restrictions of Rule 6(e) unless Congress affirmatively
expresses its intent to do so. As the Court stated:

          Congress, of course, has the power to modify the rule of secrecy
          by changing the showing of need required for particular categories
          of litigants. But the rule is so important, and so deeply rooted in
          our traditions, that we will not infer that Congress has exercised
          such a power without affirmatively expressing its intent to do so.

460 U.S. at 572-73 (footnote omitted).
    In some respects, section 104(a) of the NSA is distinguishable from section
4F(b) of the Clayton Act as addressed by the Court in Abbott. Unlike the latter
statute, section 104(a)’s DCI access requirement is not qualified by the phrase
 “ to the extent permitted by law” or the equivalent. Moreover, that express quali­
fication on the section 4F(b) disclosure requirement was a critical element of the
Abbott Court’s holding that it did not override Rule 6(e)’s restrictions. See 460
 U.S. at 566-68. Further, the Abbott opinion also relied heavily upon the fact that
section 4F(b)’s legislative history revealed that Congress specifically considered
and rejected a provision that would have granted plaintiffs in civil antitrust actions
a right of access to grand jury materials after the completion of federal civil or
criminal proceedings. Id. at 569. There was also specific evidence in the floor
debate on section 4F(b) that Congress did not intend to change existing law
respecting grand jury materials. Id. at 570. Section I04(a)’s pertinent legislative
history, in contrast, does not reflect any specific consideration of its relationship
to grand jury secrecy. Given these distinguishing factors, it could be argued that
the Abbott holding does not conclusively resolve the issue presented.here.
    Nonetheless, the Abbott Court’s more general assertion that legislative modifica­
tion of the grand jury secrecy rules can only be accomplished if Congress
 “ affirmatively express[es] its intent to do so,” 460 U.S. at 573, presents a formi­
dable rejoinder to the argument that section 104(a) overrides the provisions of
Rule 6(e).9 Neither the text of section 104(a) nor its pertinent legislative history
contains such an affirmative expression of intent to override grand jury secrecy
restrictions. Section 104(a)’s provision for the DCI’s access to “ intelligence
related to the national security” does not clearly manifest an intent to reach grand
jury information, although the “ intelligence” covered by th e statute could reason­
ably be interpreted to encompass certain kinds of grand jury information in the

   9 One well-rccognizcd rule of construction that is often relevant in reconciling conflicting statutory provisions
is inconclusive here Where there is no clearly expressed congressional intention to the contrary, “ a statute dealing
with a narrow, precise, and specific subject is nol submerged by a later enacted statute covering a more generalized
spectrum “ Riulzanower v Touche Ross & C o , 426 U.S. 148, 153 (1976) That raises the question w hether Rule
6(c)’s restriction on the disclosure ot matters occum ng before a grand jury is more “ narrow, precise, and specific”
than section I04(a)*s later-enacted provision for DCI access to “ intelligence related to the national security.” Because
both provisions deal with narrow and specialized categories o f information, we find the rule of relative specificity
to no avail in this context.


                                                          165
                            Opinions o f the Office o f Legal Counsel in Volume 21


hands of the Department of Justice. The most that may be said about section
 104(a)’s text in this regard is that it is unclear on the point.
    Nor does the legislative history provide evidence that the provision was intended
to apply to grand jury information that falls within the applicable definition of
“ intelligence.” For example, the pertinent Senate Report’s discussion of section
 104(a) states that “ this authority is similar to existing law” and emphasizes that
 “ the D C I’s right of access extends only to ‘national intelligence’ as that term
is defined by the bill.” S. Rep. No. 102-324, at 33. The indication that section
 104(a) was not intended to substantially change existing law regarding access to
national intelligence also tends to undercut the view that section 104(a) was
intended to modify Rule 6(e) restrictions, inasmuch as there was no recognized
national security exception to such restrictions when section 104(a) was enacted.
    Finally, although section 104(a) is not qualified by the phrase “ to the extent
permitted by law” that was stressed by the Court in A bbott , the Executive Order
that implements section 104(a) does contain an arguably comparable qualification.
Executive Order No. 12333’s requirement for agencies to provide the DCI with
access to national intelligence is preceded by the qualifying phrase, “ in accord­
ance with law.” See 3 C.F.R. at 204. Because section 104(a)’s requirements apply
only “ [t]o the extent recommended by the National Security Council and approved
by the President,” 50 U.S.C. §403-4(a), those requirements are subject to the
restrictions and limitations of Executive Order No. 12333 until it is replaced or
revised. Under the Supreme Court’s analysis in Abbott, see 460 U.S. at 565-67,
the “ in accordance with law” qualification of the Executive Order, although less
clear than the “ to the extent permitted by law” qualification at issue in Abbott,
might be construed to mean that section 104(a)’s DCI access requirements are
to be applied “ in accordance with” the requirements of Rule 6(e), which is part
of the “ law ” referred to in the qualification.10
    We recognize that the national security concerns underlying the need for the
DCI’s access to 6(e) material will generally be considerably more compelling than
the federal-state antitrust enforcement concerns reflected in section 4F(b) of the
Clayton Act. If section 104(a)’s subordination to the restrictions of Rule 6(e) fore­
closed all avenues for national security-based access to grand jury information
in such compelling circumstances, the deference to Rule 6(e) reflected in the
A bbott opinion would have to be weighed against countervailing national security
considerations. As we explain in Part II, infra, however, we believe there is valid
constitutional authority for executive branch access to grand jury material outside
the provisions of Rule 6(e) when national security considerations are sufficiently
compelling.

   |0 W e also noie lhat section 2 8 of Executive O rd er No 12333 provides' “ Nothing in this Order shall be construed
to authorize any activity in violation of the Constitution or statutes of the United S ta te s” See 3 C.F R at 213
We do not consider this provision as a conclusive indication that section 1 6(a) of the Order does not require DCI
access to 6(e) material, because such access would not be unlawful if section 104(a) of the NSA actually and validly
supersedes Rule 6(e) within the scope o f its coverage


                                                         166
                    Disclosure o f Grand Jury Material to the Intelligence Community


   In light of all the foregoing, we do not believe that section 104(a) of the NSA,
as implemented by Executive Order No. 12333, provides sound authority for Jus­
tice Department disclosure of 6(e) material constituting “ information related to
the national security” to the DCI.

D. Attorney-Initiated or Court-Approved Disclosure

   Another general consideration is whether, as a practical .matter, the Government
would be willing to seek prior judicial approval for disclosure of the information
to the IC, or whether use of judicial procedures is incompatible with the objectives
in question. In the vast majority of circumstances, the provisions for disclosure
to government personnel under Rule 6(e)(3)(A)(ii) would provide the only relevant
and practical means for possible authorized disclosure to IC officials. That proce­
dure does not require any judicial approval, but it is limited to circumstances
where a government attorney needs the assistance of other government personnel
in connection with federal criminal law enforcement duties. We believe that most
circumstances where disclosure to 1C personnel could be justified under the Rule
would be cases where a federal prosecutor, or the Attorney General, has a need
for intelligence assistance or support in connection with a matter involving
enforcement of federal criminal law. In those circumstances, disclosure without
court approval would be authorized under subparagraph (A)(ii) insofar as the
 “ necessary assistance” criterion is satisfied.
   There may, however, be circumstances where the “ self-initiated” disclosure
provisions of subparagraph (A)(ii) are unavailable or unsuitable. For example,
those provisions would not authorize disclosure of 6(e) material for purposes
related to the investigation or prosecution of crimes committed under the laws
of a foreign state or to civil enforcement proceedings. Under those circumstances,
the additional avenues of disclosure provided by Rule 6(e)(3)(C) could be consid­
ered.11 Under those provisions, disclosure of 6(e) material could arguably be made
to IC personnel if the disclosure could be considered “ preliminarily to or in
connection with a judicial proceeding.” Fed. R. Crim. P. 6(e)(3)(C)(i). That limita­
tion, like the (3)(A)(ii) “ use” restrictions, clearly would not permit any disclo­
sures made for intelligence-gathering purposes. However, it would arguably permit
court-approved disclosure to IC personnel if the purpose was for government attor­
neys to obtain the IC’s informational assistance or assessment in support, for
example, of criminal or civil investigations intended to result in some form of
judicial enforcement proceedings (e.g., an SEC enforcement proceeding culmi­
nating in an application for injunctive relief or a court-approved consent decree).12

   11 We note that Rule 6(e)(3)(D) permits the court to hold e.\ parte hearings when the Government petitions for
court-approvcd disclosure under the (C)(0 provisions
   ,2 At least one court has suggested that the (C)(i) provision may extend even to “ judicial proceedings” conducted
in a foreign state See, e.g , In Re Baird, 668 F 2d 432, 434 n 3 (8th C ir) (“ We assume, without deciding, that
                                                                                                            Continued


                                                      167
                             Opinions o f the Office o f Legal Counsel in Volume 21


Moreover, 6(e) materials obtained under the judicial approval procedures are not
subject to the same explicit limitation on use that apply to (A)(ii) disclosures,
presumably because a court can address permissible uses in any order it might
enter. See Fed. R. Crim. P. 6(e)(3)(C).
  Some courts have applied a relatively flexible interpretation to the requirement
that (3)(C)(i) disclosures must be made “ preliminarily to . . . a judicial pro­
ceeding.” 13 As the standard was described by Judge Learned Hand, writing for
the Second Circuit:

           [T]he term “judicial proceeding” includes any proceeding deter­
           minable by a court, having for its object the compliance of any
           person subject to judicial control, with standards imposed upon his
           conduct in the public interest, even though such compliance is
           enforced without the procedure applicable to the punishment of
           crime. An interpretation that should not go at least so far, would
           not only be in the teeth of the language employed, but would defeat
           any rational purpose that can be imputed to the Rule.

D oe v. Rosenberry, 255 F.2d 118, 120 (2d Cir. 1958). Further, as stated by the
Ninth Circuit, “ [njeither the possibility that no judicial proceeding will result nor
the likelihood that litigation will occur is controlling.” In re Barker , 741 F.2d
at 254.
   On the other hand, the Supreme Court has stressed that disclosure under the
(3)(C)(i) exception is permitted only where “ the primary purpose of disclosure
is . . .t o assist in preparation or conduct of a judicial proceeding.” United States
v. Baggot, 463 U.S. 476, 480 (1983). Even when the required connection to a
judicial proceeding is satisfied, moreover, the courts additionally require a
showing of “ compelling necessity” and “ particularized need” before they will
order disclosure of grand jury information under Rule 6(e)(3)(C)(i). See, e.g.,
Sobotka.
   In sum, court-approved disclosure of 6(e) material to IC personnel could
conceivably be obtained in those circumstances where the purpose of the disclo­
sure would be for the IC to provide information or intelligence in support of an
investigation or proceeding that is intended to culminate in a foreseeable judicial
proceeding (e.g., a civil proceeding to enjoin the export of dual-use technology
to a terrorist front organization, or even the prosecution of a terrorist in the courts

the phrase ‘judicial proceeding’ includes a criminal trial conducted in a foreign country ” ), cert denied, 456 U S
982 (1982)
   13 See, e g , In re Barker, 741 F.2d 250 (9lh Cir 1984) (investigation o f attorney by bar association held preliminary
to a judicial proceeding). United States v Sobotka, 623 F.2d 764 (2d C ir 1980) (disclosure to bar grievance com­
mittee), Special February 1971 Grand Jury v Conhsk, 490 F 2d 894, 897 (7th Cir 1973) (disclosure to police
board o f inquiry); In re Petition to Inspect and Copy Grand Jury Materials, 576 F Supp 1275 (S D R a. 1983)
(disclosure to Circuit Judicial Council committee for judicial misconduct investigation), aff'd, 735 F 2 d 1261 (11th
Cir. 1984)


                                                           168
                     Disclosure o f Grand Jury Material to the Intelligence Community


of a foreign state). Although disclosure for this purpose under subparagraph
(3)(C)(i) would be very similar to disclosure in order to assist a prosecutor under
(3)(A)(ii), the latter provision imposes explicit restrictions on use that are not con­
tained in Rule 6(e)(3)(C)(i). In the case of “ judicial proceedings” disclosure, the
court is authorized to determine the conditions of disclosure depending upon the
particular circumstances. See Fed. R. Crim. P. 6(e)(3)(C) (providing that disclo­
sures pursuant to that subsection may be ordered under “ such conditions as the
court may direct” ). Those conditions may or may not include a requirement that
the information be used solely in furtherance of the judicial proceedings in ques­
tion.14
   Notwithstanding this departure from the explicit “ use” restrictions applicable
to self-initiated disclosures under Rule 6(e)(3)(A)(ii), however, the subparagraph
(3)(C)(i) provision for court-approved disclosure is not likely to provide a mean­
ingful and practical alternative to (A)(ii) disclosure in this context except in very
rare circumstances. Insofar as a court might permit disclosure to IC personnel
to provide assistance “ preliminary to” a civil or criminal judicial enforcement
proceeding pursuant to subparagraph (C)(i), we consider it unlikely that the courts
would authorize such disclosure without imposing conditions and restrictions on
use that would be similar to those applicable under subparagraph (A)(ii) (e.g.,
permitting use of the 6(e) material only in connection with the anticipated judicial
proceeding).

                                    II. SPEC IFIC QUESTIONS

  We now respond to the more particularized questions identified in discussions
with your office.
  Question 1. When grand jury material is lawfully disclosed to IC personnel
for purposes o f assisting an attorney for the Government in the enforcement of
federal criminal law pursuant to Rule 6(e)(3)(A)(ii), and the 1C does use it to
provide such assistance, may the IC also make use of such material for purposes
other than federal criminal law enforcement, such as foreign intelligence purposes?
  Response: No. The law on this point, both codified in the text of Rule 6(e)
and as applied in the case law, is unambiguously restrictive. Rule 6(e)(3)(B) pro­
vides that government personnel to whom 6(e) material is lawfully disclosed under
subparagraph (A)(ii) of the Rule “ shall not utilize that grand jury material fo r
any purpose other than assisting the attorney for the government in the perform­
ance of such attorney’s duty to enforce federal criminal law” (emphasis added).
As explained by the court in United States v. Kilpatrick , 821 F.2d 1456, 1471

     C f In re Request fo r Access lo Grand Jury Materials, 833 F.2d 1438. 1445-46 ( ll th Cir 1987) (approving
order issued under Rule 6(e)(3)(C) subject to provision that grand jury materials disclosed in connection with
impeachment proceedings would be limited to House o f Representatives, as distinct from members o f the Senate,
because request was made by the House Judiciary Committee based upon the investigative powers held by the House)


                                                     169
                           Opinions o f the Office o f Legal Counsel in Volume 21


(10th Cir. 1987), a j f d sub nom. Bank o f Nova Scotia v. United States, 487 U.S.
250 (1988) (emphasis added) (citation and footnote omitted):

             Federal employees assisting the prosecutor in the investigation
          and prosecution of federal criminal violations are permitted access
          to grand jury materials without prior court permission. However,
          such support personnel may not use the m aterials except fo r pur­
          p o ses o f assisting Government attorneys to enforce federal criminal
          laws. Sells Engineering, 463 U.S. at 428, 442; see also 8 J. Moore
          at H 6.05.[4][a], at 6-119. The Rule 6(e) proscription is on the use
          of the grand jury material and not on who obtains it.

   It should also be stressed, however, that the phrase “ assist . . . in the perform­
ance of such attorney’s duty to enforce federal criminal law” can be construed
to cover a wide range of matters, such as identifying possible violators of far-
reaching anti-drug and anti-terrorism laws in the federal criminal code.
   Q uestion 2. Under the same circumstances described in 1., above, if the IC
incidentally learns certain collateral information solely by reason of its access to
the 6(e) material — for example, it is able to deduce the identity and location
of a foreign terrorist from certain related information adduced before the grand
jury, although that identity and location did not themselves surface before the
grand ju ry — can the IC lawfully use that derivative information for purposes other
than federal criminal law enforcement, such as foreign intelligence purposes?
   Response: Our research has failed to identify published opinions or commentary
addressing this issue. A reasonable argument can be made, however, that as long
as the IC was lawfully using the 6(e) material to assist the Government attorneys,
and learned the collateral information within the scope of its authorized support
operations, the Rule does not require the IC to refrain from using derivative
information that it learns incidentally in the course of providing such assistance.
Specifically, Rule 6(e)(3)(B) restricts the use of “ grand jury material,” and
nothing else.15 In the circumstances posited, the IC personnel would not be unlaw­
fully utilizing the grand ju ry material for ulterior purposes; rather, they would
be lawfully using the derivative information (which does not constitute “ matters
occurring before the grand jury” ). We would caution, however, that the use of
derivative information might violate the grand jury secrecy rules if such use would
foreseeably result in the unauthorized disclosure of information that does con­
stitute “ matters occurring before the grand jury” — i.e., information that would
reveal or compromise the secret deliberations o f the grand jury itself, see Anaya
v. United States, 815 F.2d 1373, 1379-80 (10th Cir. 1987). We would further
caution that we cannot say with confidence that a court would approve the deriva­

   15 In contrast, statutory restrictions on the use o f intercepted wire and oral communications extend not only to
the contents o f such communications, but also to “ evidence derived therefrom.” 18 U S C . §§2515, 2517 (1994)


                                                      170
                      Disclosure o f Grand Jury Material to the Intelligence Community


tive use of Rule 6(e) material. Nor can we presume that, without prior court
approval, a government attorney might not risk sanctions in permitting such
derivative use.
   Question 3. When 6(e) material is lawfully disclosed to the IC pursuant to
Rule 6(e)(3)(A)(ii) for assistance purposes, what is the breadth of the federal
criminal law enforcement purposes for which the IC may use such information?
For example, if the “ attorney for the government” to whom the assistance is
to be provided is the Attorney General, may the assistance provided by the IC
extend to the full range of the Attorney General’s federal criminal law enforce­
ment authorities? 16
   Response: Applying the plain language of Rule 6(e)(3)(A)(ii), the scope of
authorized assistance is determined by (1) the scope of the requesting attorney’s
“ duty to enforce federal criminal law” and (2) the scope of the attorney’s request
for assistance. If government personnel are rendering assistance to the Attorney
General under the (A)(ii) provision, for example, their assistance may extend to
a broad criminal law enforcement program for which the Attorney General is
responsible-or to a single case or investigation, depending upon the scope of her
request for assistance.17 This is consistent with our prior opinion on permissible
disclosure of grand jury matters by the Attorney General, where we opined that
the Attorney General could disclose 6(e) material to members of the National
Security Council in order to obtain their assistance in carrying out her criminal
law enforcement responsibilities. See 1993 Opinion, 17 Op. O.L.C. at 61-64.. We
noted the legislative history underlying the Rule 6(e)(3)(A)(ii) exception, which
demonstrates that Congress intended federal prosecutors to have leeway “ to make
such disclosures of grand jury information to other government personnel as they
deem necessary to facilitate the performance of their duties relating to criminal
law enforcement." S. Rep. No. 95-354, at 8 (1977), reprinted in, 1977
U.S.C.C.A.N. 527, 531 (emphasis added). However, personnel providing assist­
ance to government attorneys under subparagraph (A)(ii) cannot assume a broad
mandate for their activities merely because the requesting attorney has broad
responsibilities (e.g., a U.S. Attorney or an Assistant Attorney General). The scope
of assistance must be confined to the area of enforcement specified by the
requesting attorney.
   To the extent that 6(e) material may be disclosed to IC personnel under the
(A)(ii) exception, it must be noted that a list naming all the officials to whom
such disclosures are made must be submitted to the district court that empaneled
the grand jury. See Fed. R. Crim. P. 6(e)(3)(B).

   1(1For purposes o f the Federal Rules o f Criminal Procedure, including Rule 6(e), the term “ attorney for the govern­
ment” includes the Attorney General, an authorized assistant of the Attorney General, a U.S Attorney, and an
authorized assistant o f a U.S Attorney Fed R Cnm P 54(c), see (Jmteil States v Bates, 627 F.2d 349, 351
(D.C Cir 1980).
   17See generally In re Federal Grand Jury Wtines.s, 597 F 2d I 166, I 168 (9th Cir 1979) (Hufstedler, J., concurring
specially) ( “ if the government attorney's duties include ihe cooperative exchange of information with foreign officials
to stop international drug trafficking. Rule 6(e) may permit disclosure” )


                                                          171
                            Opinions o f the Office o f Legal Counsel in Volume 21


   Q uestion 4. May 6(e) material be disclosed to IC officers where the information
in question is urgently relevant to a matter of grave consequences for national
security or foreign relations (e.g., information revealing that certain dual tech­
nology exports under investigation by the Grand Jury are to be used for the
bombing of a major government building in a foreign state closely allied to the
United States), even though the purpose of the disclosure does not fall within
the coverage of Rule 6(e)’s listed exceptions to grand jury secrecy?
   Response: Where approved by the President, we believe such disclosure would
be lawful, although we caution that the legal principles supporting this conclusion
are not firmly-established in the case law concerning grand jury secrecy. Nonethe­
less, we believe such disclosure would rest upon the same fundamental constitu­
tional principle that has been held to justify government action overriding indi­
vidual rights or interests in other contexts where the action is necessary to prevent
serious damage to the national security or foreign policy of the United States.
See generally Haig v. Agee, 453 U.S. 280, 309 (1981) (invoking the principle
that the Constitution’s guarantees o f individual rights do not make it a “ suicide
pact” ); American Communications Ass'n, C.I.O. v. Douds, 339 U.S. 382, 408
(1950) (to the same effect). Indeed, the justification for disclosure in this context
would appear even stronger, inasmuch as the restrictions against disclosure are
based upon the Federal Rules of Criminal Procedure rather than individual rights
grounded in the Constitution.
   In our 1993 opinion concerning disclosure of Rule 6(e) material to the President
and members of the National Security Council, we recognized the general prin­
ciple that, under certain compelling circumstances, the President’s responsibilities
under Article II of the Constitution can provide justification for disclosures of
grand jury information that would not be authorized by the provisions of Rule
6(e) itself. See 1993 Opinion, 17 Op. O.L.C. at 65-69. Here, the application of
that principle occurs in the context o f the President’s responsibilities under Article
II for national defense and foreign affairs. The question is whether Rule 6(e)
should be construed to limit the access of the President and his aides to informa­
tion critical to the national security — information that, in the absence of Rule
6(e), unquestionably would be provided.
   The information in question would be crucial to the discharge of one of the
President’s core constitutional responsibilities. The Constitution vests the President
with responsibility over all matters within the executive branch that bear on
national defense and foreign affairs, including the collection and dissemination
of national security information.18 Because “ [i]t is ‘obvious and unarguable’ that
   *s See D epartment o f the Navy v Egan, 484 U.S 518, 527 (1988) ( “ The President, after all, is the ‘Commander
in C hief o f the Army and Navy o f the United States.’ U S C o n st, Art. 11, §2 His authonty to      control access
to information bearing on national security ,    flows primarily from this constitutional investment of power
and exists quite apart from any explicit congressional grant        . The authonty to protect such information falls
on the President as head o f the Executive Branch and Commander in Chief.” ), New York Times Co v United
States, 403 U S . 713, 728-30 (1971) (Stewart, J., concum ng) ( ‘‘If the Constitution gives the Executive a large
degree o f unshared power in the conduct of foreign affairs and the maintenance of our national defense, then under


                                                        172
                       Disclosure o f Grand Jury Material to the Intelligence Community


no governmental interest is more compelling than the security of the Nation,”
Haig, 453 U.S. at 307 (quoting Aptheker v. Secretary o f State, 378 U.S. 500,
509 (1964)), the President has a powerful claim, under the Constitution, to receive
the information in question here and to authorize its disclosure to the IC. See
 United States v. United States D istrict Court, 407 U.S. 297, 310 (1972) (President
 “ has the fundamental duty under Art. II, §1, of the Constitution, to ‘preserve,
protect and defend the Constitution of the United States.’ ” ).
   On the other side of the balance is a rule whose words do not specifically
address the President’s powers in the field of foreign affairs and national security,
and whose purpose is not affected by the disclosure at issue. The rule of grand
jury secrecy advances “ several distinct interests” :

           First, if preindictment proceedings were made public, many
           prospective witnesses would be hesitant to come forward volun­
           tarily, knowing that those against whom they testify would be aware
           of that testimony. Moreover, witnesses who appeared before the
           grand jury would be less likely to testify fully and frankly, as they
           would be open to retribution, as well as to inducements. There
           would also be the risk that those about to be indicted would flee,
           or would try to influence individual grand jurors to vote against
           indictment. Finally, by preserving the secrecy o f the proceedings,
           we assure that persons who are accused but exonerated by the grand
           jury will not be held up to public ridicule.

Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 21J, 218-19 (1979) (foot­
notes and citations omitted). Although routine disclosure even within the govern­
ment may implicate these interests, see United States v. Sells Engineering, Inc.,
463 U.S. 418, 431-32 (1983), and the Court accordingly has held that Rule 6(e)
does not permit disclosing grand jury materials to Civil Division lawyers for use
in pursuing civil suits, id., here (in addition to the “ crucial need” for the informa­
tion not present in Sells) the extraordinary nature of the circumstances leading
to disclosure would remove the threat to the grand jury’s integrity. That grand
jury materials may be revealed to the IC under exceptional and exigent cir­
cumstances would not appreciably reduce the willingness of witnesses to come
forward and would pose little danger that the government could use grand jury
powers to pursue non-criminal matters or overcome the otherwise applicable limits
on national security investigations. Id.
   Disclosure in these circumstances would not conflict with the place of grand
juries in the constitutional structure of government or with the constitutional rights

the Constitution the Executive musl have the largely unshared duty to determine and preserve the degree of internal
security necessary to exercise that power successfully                 [I |t is the constitutional duty of the Executive — as
a matter of sovereign prerogative and not as a matter o f law as the courts know law —                . to protect the confiden­
tiality necessary to carry out its responsibilities in the field o f international relations and national defense ” ).


                                                             173
                             Opinions o f the Office o f Legal Counsel m Volume 21


of individuals. Cf. United States v. U nited States D istrict Court, 407 U.S. at 316—
 17 (President, acting through Attorney General, lacked power to authorize elec­
tronic surveillance in domestic security matters without prior judicial warrant).19
Where the President’s powers to protect national security are in tension with a
statutory rather than a constitutional rule, the statute cannot displace the Presi­
dent’s constitutional authority and should be read to be “ subject to an implied
exception in deference to such presidential powers.” Rainbow Navigation, Inc.
v. Departm ent o f the Navy, 783 F.2d 1072, 1078 (D.C. Cir. 1986) (Scalia, J.).20
There, the court stated, albeit in a discussion not central to its holding, that it
doubted that “ a [Presidential] decision that the Navy should use a foreign ship,
faster or less vulnerable than any American ship available, to deliver urgently
needed supplies to troops in wartime” would be prohibited by a statute that, on
its face, required the United States to prefer domestic shippers if they were avail­
able. Id. We think Rule 6(e) should be read to be subject to such an implied
exception.
    Thus, we believe there are circumstances where grand jury information learned
by an attorney for the government m ay be of such importance to national security
or foreign affairs concerns that to withhold it from the President (or his Cabinet
members and other key delegatees and agents, acting on his behalf) would impair
his ability to discharge his executive responsibilities under Article II of the Con­
stitution. We believe the hypothetical scenario posited in the above question —
 i.e., grand jury proceedings reveal reliable evidence of a plot to bomb a major
government building in a friendly foreign state — would clearly constitute such
circumstances. In those circumstances, the attorney learning the information would
be obliged to convey the information to appropriate superiors (e.g., the U.S.
Attorney), who would report it to the Attorney General, who would in turn report
it to the President. The President (or appropriate officials acting on his behalf,
such as the Attorney General) would clearly be authorized to share such crucial
information with his executive branch subordinates, including IC officials, to the
extent necessary to discharge his constitutional responsibilities.
    As we noted in our 1993 opinion, such “ emergency” disclosure of 6(e) material
would be necessitated and authorized by Article II of the Constitution, rather than
permitted by Rule 6(e). See 1993 Opinion, 17 Op. O.L.C. at 65-69. Accordingly,
in the limited and extraordinary kind of circumstances posited, we do not believe
that prior judicial approval of such disclosure would be, or could be, constitu­

   19 We note, however, that if the exigency were extreme enough, even constitutional protections might yield to
national security concerns See H aig, 453 U S at 308 ( “ ‘ln]o one would question but that a government might
prevent actual obstruction to its recruiting service o r the publication o f the sailing dates of transports or the number
and location o f troops ’ ” ) (quoting N ear v Minnesota ex rel Olson, 283 U S 697, 716 (1931))
   70See also United States v Truong Dinh Hung, 6 2 9 F 2d 908, 914 (4th Cir 1980) (foreign intelligence exception
to Fourth Amendment warrant requirement, in view o f “ the need o f the executive branch for flexibility, its practical
experience, and its constitutional competence” for foreign affairs), cert denied, 454 U S 1144 (1982), United States
v. Butenko, 494 F 2d 593, 608 (3d C ir) (en banc), cert, denied, 419 U.S 881 (1974) (interpreting statute and Fourth
Amendment in light o f President’s constitutional authonty)


                                                           174
                Disclosure o f Grand Jury Material to the Intelligence Community


tionally required. Moreover, in the scenario presented, we think self-initiated
disclosure would also be authorized under Rule 6(e)(3)(A)(ii) if the plot involved
any violations of U.S. criminal law (i.e., the disclosure would be in furtherance
of the disclosing attorney’s duty to enforce federal criminal law). To the extent,
however, that the disclosure involved no violation of U.S. law and thus falls out­
side the scope of Rule 6(e)’s recognized exceptions, and to the extent that the
exigencies of the situation would render it appropriate and prudent to request
judicial approval, there is precedent for court-ordered disclosure outside the
parameters of Rule 6(e).
  Specifically, a number of court decisions have recognized that, under truly
exceptional or compelling circumstances, a federal court may order or permit
disclosure of confidential grand jury information on grounds other than those
authorized by Rule 6(e). These cases include In re Petition to Inspect and Copy
Grand Jury M aterials , 735 F.2d 1261 (11th Cir.) (disclosure in aid of judicial
misconduct investigation and possible impeachment), cert, denied, 469 U.S. 884
(1984); In re Biaggi, 478 F.2d 489 (2d Cir. 1973); In re Craig, 942 F. Supp.
881 (S.D.N.Y. 1996) (recognizing permissibility of extra-Rule 6(e) disclosure
under “ exceptional circumstances,” but holding that it was not justified merely
to assist a scholar with his dissertation), a f f d 131 F.3d 99 (2d Cir. 1997); In
re Petition o f May, No. M 11-189 (S.D.N.Y. Jan. 20, 1987), withdrawn 651 F.
Supp. 457 (S.D.N.Y. 1987) (granting scholar’s request to disclose grand jury testi­
mony of public official accused of being a Communist spy); In re Report and
Recommendation o f June 5, 1972, Grand Jury, 370 F. Supp. 1219, 1228—30
(D.D.C. 1974) (Sirica, C.J.) ( “ Rule 6(e), which was not intended to create new
law, remains subject to the law or traditional policies that gave it birth” ; disclosure
of 6(e) material permitted in form of a grand jury report to the House Judiciary
Committee in connection with Watergate investigation); see also Atlantic City
Elec. Co. v. A.B. Chance Co., 313 F.2d 431, 434 (2d Cir. 1963) ( “ a court may
order the disclosure of grand jury minutes when there is a showing of special
and compelling circumstances sufficient to overcome the policy against disclo­
sure” ; no reference to Rule 6(e) as source of such judicial authority).
   Again, in light of the extraordinary nature of this authority to disclose Rule
6(e) material, and to ensure careful consideration of the constitutional basis for
any disclosure made outside the provisions of Rule 6(e), we recommend the adop­
tion of procedures requiring consultation with, and approval by, the appropriate
officials (e.g., the Attorney General or the Deputy Attorney General) preceding
any such disclosure.

                                                           RICHARD L. SHIFFRIN
                                                     D eputy Assistant Attorney General
                                                          Office o f Legal Counsel

                                             175